[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM ON MOTION TO ENJOIN
The defendant has moved that the court issue an order enjoining the plaintiff from encumbering in any matter his pension and retirement plan, IRAs, 401K, Keogh plan and various other assets. Since the memorandum of decision ordered the plaintiff to pay the defendant one half of the two savings plans or a total of $98,341.00 and $10,000.00 in attorney's fees, the court will enjoin the plaintiff from encumbering in any manner his savings plans so as to reduce the total amount available for distribution below $108,341.00 until further order of this court or the appellate or supreme courts.
The balance of the motion is denied.
MARGARET C. DRISCOLL STATE TRIAL REFEREE